Ellison, J.
Statement. Appellant, W. E. Reynolds, was the curator of the estate of Lewis JBoggess. He filed his final or' outgoing settlement to which objection was made by respondent, G-. B. Spurlock, who was his successor as such curator. The objections were, in the main, held to be well taken by the probate court and by the circuit court on appeal, and appellant has brought the case here. The settlement was admitted to be correct except in regard to amounts in the items of rent accounted for, and the amounts of the items of interest accounted for. And an item of $53.50 as also two items for services of curator $50 and of his attorney $15. The sum found due the estate of the ward by Reynolds was $1,343.40, a difference in favor of the ward over the settlement as presented by Reynolds of $383.91. After an examination of this record we find that we must affirm the judgment. The matter of difference between the parties largely concerns rents received from two tracts of land, one inherited by the minor from his father and the other from his mother.
Guardian and curator: rule of care: appellate practice. The rule of law governing curators is well understood. It is expressed by the supreme court in Taylor v. Hite, 61 Mo. 142, to the effect that the curator is bound to be as diligent and prudent in the care and management of the estate as prudent men of discretion and intelligence employ in their own affairs. Whether the amount of' rent received was the proper amount which should have been obtained; whether it was so far below the amount which should have been received as to indicate a want of proper diligence on the part of Reynolds, was a question depending on the evidence. Indeed, substantially, the whole case presented is a mere matter of evidence and the weight to be attached *580to the evidence. It is true this action is of a nature to permit this court to examine and. pass upon the evidence as an original question, but it is the practice of the appellate courts to defer largely to the finding of the trial court and not to interfere with the result arrived at by the trial court unless fully satisfied that, such court erred in its finding and judgments. Clark v. Bank, 57 Mo. App. 387; Taylor v. Cayce, 97 Mo. 249; Mathias v. O’Niell, 94 Mo. 529; Bank v. Murray, 88 Mo. 196.
appointment of successiv.e cnrator: objection too late- , Appellate practice: ap Appellant makes the point here that respondent, was appointed as his successor in the curatorship. There is no formal proof of that matter but no question was made of the matter in x the trial court and it is too late to raise it now. The case must be tried here as it was laid out in the court below.
GcuíatorrHabiií¡|ensce“sneg' The further point is made by appellant that it was necessary to show gross neglect on the part of the curator in order to make him liable for more than he actually received (Taylor v. Hite, supra), but that was a question which was to be decided by the evidence- and as before stated we defer to the trial court on the-point. We are satisfied from the whole record that, the judgment should be affirmed.
All concur.